Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 17, 2017

                                       No. 04-17-00057-CV

                           IN THE INTEREST OF K.A., A CHILD,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53616-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                           CORRECTED ORDER

       This order replaces the order issued by this court on February 14, 2017.

        This is an accelerated appeal pursuant to section 263.405 of the Texas Family Code. On
February 2, 2017, appellant filed a notice of appeal stating her intent to appeal from the trial
court’s judgment terminating her parental rights. The notice of appeal recites that appellant is
presumed indigent and may proceed without paying costs under Rule 20.1.

        The clerk’s record was due February 13, 2017. On February 10, 2017, the trial court clerk
filed a notification of late clerk’s record stating that appellant is not entitled to appeal without
paying the fee and appellant has failed to pay the fee for preparing the record. However, pursuant
to Texas Rule of Appellate Procedure 20.1(a)(3), in “a suit filed by a governmental entity in
which termination of the parent-child relationship or managing conservatorship is requested, a
parent determined by the trial court to be indigent is presumed to remain indigent for the duration
of the suit and any subsequent appeal, as provided by section 107.013 of the Family Code, and
may proceed without advance payment of costs.” TEX. R. APP. P. 20.1(a)(3). It appears that
appellant was found to be indigent in the trial court. Therefore, we ORDER the trial court clerk
to file the clerk’s record on or before February 27, 2017. NO EXTENSIONS WILL BE
GRANTED.

        We further note that the correct style of this appeal is In the Interest of K.A., a Child. All
future documents filed in this appeal must bear the correct style. See TEX. R. APP. P.
9.8(b)(1)(A).


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court